Citation Nr: 1454918	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  96-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1994 and July 1994 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was before the United States Court of Appeals for Veterans Claims (Court) on appeal from a Board decision rendered in June 2005.  By Order dated September 25, 2006, the Court remanded the matter to the Board for compliance with the instructions included in a September 2006 Joint Motion for Remand (JMR).  In December 2007, the Board again issued a decision denying the Veteran's claim.  The decision was appealed to the Court, and resolved through another JMR.  After remanding the matter for the purpose of compliance with the Court's Order, the Board issued a decision again denying the Veteran's claim in November 2012.  In April 2014, the Court issued a Memorandum Decision by which it vacated the Board's November 2012 decision and returned the case to the Board for further action consistent with the Court decision. 

The Virtual VA claims file contains materials pertinent to adjudication of matters not relevant to the current appeal and records of VA treatment not associated with the claims file.  The Veterans Benefits Management System (VBMS) paperless appeals processing systems does not currently include any documents pertaining to the Veteran.
 

FINDING OF FACT

Resolving all doubt in favor of the Veteran, a chronic psychiatric disability, including depressive disorder, anxiety disorder, and PTSD, is related to service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f)(5) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board grants the matter on appeal in full, there is no prejudice to the Veteran in deciding his claim without discussion of  whether VA's duties to notify and assist in this matter as set forth generally at 38 U.S.C.A. §§ 5103 and 5103A have been met.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

Where the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims. Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records (STRs) to corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior. This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted, the Veteran had active duty from November 1967 to July 1970.  His service personnel records note that the he had foreign service in the U.S. Army Pacific for one year, five months, and seven days.  The DD Form 214 contains a notation of "VN SERVICE: 28 Jan 69-3 Jul 70" indicating service in Vietnam.  However, his other service personnel records contradict his DD-214 and state that his only overseas service was in Korea.

At the Veteran's October 1967 service entrance examination, a psychiatric clinical evaluation was normal.  STRs show that in June 1969, the Veteran complained of insomnia.  On October 19, 1969, the Veteran was hospitalized with acute schizophrenia.  Records show that he was admitted with visual hallucinations, which were decreased with psychiatric medication.  One diagnosis was acute schizophrenic reaction secondary to drug abuse. A separate consultation sheet indicates that the Veteran was brought in by military police after relating that many men were laid out in the streets and building corridors, with some of the men dead.  At psychiatric consultation he was noted to be well-oriented in space and time.  He referred to seeing white bodies and having tried to help people.  He was not aggressive.  An October 21, 1969, clinical record cover sheet indicates that the condition was incurred in the line of duty.  Another October 21, 1969, clinical record cover sheet noted the condition was incurred in the line of duty, but that finding was crossed out and written next to it was "undetermined."  In November 1969, after the Veteran's release from hospitalization, he was treated for sleeplessness with additional psychiatric medication.  STRs show that in April 1970 the Veteran was treated for nervousness interfering with work.  He was prescribed Librium. The Veteran was discharged from service in July 1970.  There is no service discharge examination of record.

That same month, in July 1970, the Veteran filed a claim for service connection for a nervous condition, stating that he was treated for this condition in South Korea.  In October 1970, he was afforded a VA examination in which the examiner noted that the Veteran stated that he served "in an area in Korea that did not require stress or danger, but at times he claims to have been fearful and uneasy."  The examiner diagnosed an emotionally unstable personality.  The examiner did not have the benefit of the medical history to review at that time.  

1993 VA records note a diagnosis of depression.  2005 and 2006 VA records note diagnoses of depression and anxiety.   In 2007, the Veteran first began reporting that he had served in Vietnam.  See February 2007 psychotherapy note; March 2007 psychotherapy note.  Around this time, the Veteran also reported that an older female cousin had sexually assaulted him before service and that a supply sergeant had sexually assaulted him during service.  See February 2007 psychotherapy note; March 2007 psychotherapy note.  

The Veteran submitted a statement in November 2007 explaining that his sergeant "came up behind [him] and struck [him] in the back of [his] neck with a full blow, with his M-14 rifle that knocked him to the ground."  In support of his claim, the Veteran submitted a buddy statement from another veteran, who stated that during service the Veteran had told him that he had been assaulted by his drill sergeant during a forced march.  

In August 2010, the Veteran was provided with a VA examination.  He reported that he had combat experience and was sent to Vietnam for three months on temporary duty.  The examiner noted that there was a significant discrepancy between the Veteran's record and self-report and that the Veteran had been uncertain about whether he served in Vietnam.  The examiner diagnosed personality disorder not otherwise specified.  Additionally, the examiner opined that it was difficult to determine whether the Veteran's symptoms were at least as likely as not incurred in or aggravated by service because he was unable to determine the validity of the self-report.  He stated that if the Veteran was sexually assaulted in service it is at least as likely as not that his symptoms could have been exacerbated.  The examiner also noted, however, that the Veteran's significant pre-trauma risk factors more likely than not caused his current mood and personality symptoms and as likely as not could have served as vulnerabilities to future stressors.  Notably, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but stated that distinguishing between those symptoms and the other psychiatric symptoms would require speculation.  

October 2010 VA treatment records provide diagnoses of depression, anxiety and PTSD.  November and December 2010 VA records link the Veteran's PTSD and depression to military sexual assault.  VA obtained a medical expert opinion in June 2012.  Based on a review of the Veteran's claims file, the examiner diagnosed chronic PTSD, depressive disorder, and polysubstance dependence, in full remission.  The examiner opined that the Veteran met the DSM-IV criteria for PTSD, but that it was likely related to his pre-military trauma and exacerbated due to his reported physical and sexual assault during military service.  Additionally, the examiner noted that the Veteran's chronic depressive symptoms are likely related to a multitude of stressors, including his military experiences.

A June 2014 statement was submitted by the Veteran's treating VA clinical psychologist.  The examiner stated that the Veteran's psychiatric disabilities, to include PTSD and depressive disorder, stem from and are more likely than not related to, the Veteran's experiences during service, to include the alleged physical assault.  

The Board finds that service connection for depressive disorder, anxiety, and PTSD is warranted.  First, the Board finds that the evidence of record weighs in favor of a finding that the Veteran was physically assaulted during service.  Both the Veteran and a fellow service-member provided competent and credible lay testimony of an in-service physical assault.  The buddy statement thus verified the Veteran's testimony in this regard.  See 38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Additionally, it is clear that the Veteran had some psychiatric symptoms during service.  As there is no separation examination of record and the Veteran filed a claim for a nervous condition immediately after discharge, the facts weigh in favor of the fact that those symptoms did not recede during service.  

Second, the evidence of record supports a finding of PTSD, depression, and anxiety.  Although the 2010 VA examiner found the Veteran did not meet the DSM-IV criteria for PTSD, the 2012 found that he did.  As the Board has found evidence of an in-service assault, the 2010 examiner's opinion is inadequate.  The 2012 examiner based the finding of PTSD in part on the physical assault.  The other diagnoses are clearly of record in the VA treatment records and the 2012 and 2014 medical opinions.  Third, the Board finds that the evidence of record supports a finding that the current disabilities are related to the in-service physical assault.  The negative opinions of record are based upon findings that the physical assault did not occur; thus the factual predicate for the opinions are in error and no weight is assigned to these opinions.  The 2014 VA opinion was that service, including the physical assault, caused in part, the Veteran's chronic psychiatric disability.  This examiner had the benefit of the Veteran's medical history, his allegations regarding the assault, and knowledge of the Veteran's psychiatric functioning.  In addition, the examiner provided a supporting explanation.  The Board thus affords significant weight to this opinion.  Accordingly service connection is warranted.



ORDER

Entitlement to service connection for PTSD, anxiety disorder, and a depressive disorder, is granted.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


